Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered December 4, 1997, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 14 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification.
The tape recordings of the complainant’s 911 calls were properly introduced into evidence as excited utterances (see, People v Brown, 70 NY2d 513, 519-520). Clearly the first call, made immediately after the robbery, was made under the *425excitement and shock of the gunpoint robbery. The record also supports the court’s finding that the second call, 15 minutes later, was still made under the influence of the startling event, and that the complainant did not have a significant opportunity to deviate from the truth while he waited for the police to arrive (see, People v Edwards, 47 NY2d 493, 497).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Sullivan, P. J., Andrias, Wallach, Saxe and Friedman, JJ.